Citation Nr: 0500411	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-20 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to April 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On December 16, 2004 a videoconference hearing was before 
Michelle L. Kane, who is the Acting Veterans Law Judge 
rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his personal hearing, the veteran stated his intention to 
apply for service connection for a right shoulder disability, 
right arm disability, a neck disability, and depression as 
secondary to service-connected amputation of the left hand.  
Because the outcome of a claim for service connection may 
impact the claim for TDIU, the issues are inextricably 
intertwined.  Inasmuch as the veteran's service connection 
claims are inextricably intertwined with the TDIU issue 
currently on appeal, it would be premature for the Board to 
consider the veteran's claim for a total rating based on 
individual unemployability at this time.

The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As these new service 
connection issues are "inextricably intertwined" with the 
TDIU issue currently on appeal, the case must be remanded to 
the RO in accordance with the holding in Harris, supra.

The Board notes that the veteran's case has been advanced on 
the Board's docket due to his age, and would appreciate any 
consideration the RO could afford the veteran by expediting 
these additional claims.

Thus, this case is not yet ready for appellate review, and 
accordingly, this case is REMANDED to the RO for the 
following development:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to the 
TDIU claim that he has in his possession. 

2.  The RO should develop and adjudicate 
the veteran's claims for entitlement to 
service connection for a right shoulder 
disability, a right arm disability, a 
neck disability, and depression as 
secondary to service-connected amputation 
of the left hand.

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




